989 F.2d 1202
15 ITRD 1120
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CEMEX, S.A., and Apasco, S.A. de C.V., Plaintiffs-Appellants,v.UNITED STATES of America and United States InternationalTrade Commission, Defendants-Appellees,andThe Ad Hoc Committee of AZ-NM-TX-FL Producers of GrayPortland Cement, Defendant-Appellee.
Nos. 92-1343, 92-1394.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1993.

Before RICH, PAULINE NEWMAN and RADER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Cemex, S.A. and Apasco, S.A.  (Cemex) appeal the decision of the Court of International Trade (CIT)1 affirming the positive injury determination of the International Trade Commission (ITC) in an antidumping case against gray portland cement and cement clinker from Mexico.2  We affirm on the basis of the opinion of the Court of International Trade, remarking that the court did not rely on the Commissioner's treatment of alleged Japanese dumping margins in the cumulation analysis, and that the decision is affirmed as supported without reliance on the alleged margins.



1
 Cemex, S.A. v. United States, 790 F.Supp. 290 (Ct.Int'l Trade 1992)


2
 Gray Portland Cement and Cement Clinker from Mexico, USITC Pub. No. 2305, Inv. No. 731-TA-541 (Final) (August 1990)